PER CURIAM:
On or about October 14, 1984, the claimant was the owner of a house trailer occupied by a tenant, Veronica Taft, and her infant daughter, at Mountainview Trailer Court near Morgantown in Monongalia County. *40According to his testimony, he had attempted to help her by purchasing the house trailer and renting it to her. He said that her brothers were a problem; that she had said that she would be able to get along if she could stay away from them and have a place to live.
An officer of the Department of Public Safety, the respondent, testified that he had three felony warrants for one of her brothers when he and another officer went to the trailer on the previous evening, after a neighbor had reported that the brother had been going to and from the trailer and was there at that time. Getting no response to knocking on the door, the officers found the doors unlocked and entered the trailer. They found no one there. The officer witness and two others returned to the trailer on the following day after another neighbor reported that the brother was then in the trailer. They knocked on the door and asked the brother to come out. There was no response. After several hours, trying to talk him out of the trailer, "We decided to gas it." Six to eight tear gas canisters were projected through the windows, and the three officers then entered the trailer. They found no one there.
The claimant presented an estimate of repairs in the amount of $1,026.00 for damage he said had been done to the trailer by the officers. Included on the estimate were broken windows, burned sofa, carpet, broken doors, a plate glass mirror, and other items. He said he had managed to get the work done for a total of $918.00.
The Court is of the opinion that claimant sustained unprovoked damages as a result of action of members of the Department of Public Safety, the respondent herein, and makes an award to the claimant in the amount of $918.00.
Award of $918.00.